Case 1:19-cv-02212-ERK-JO Document 7 Filed 06/14/19 Page 1 of 2 PageID #: 34




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x

 YANG SHEN and XIAOXIA YU,                                               REQUEST FOR
                                                                         CERTIFICATE OF
                                    Plaintiffs,                          DEFAULT
      v.
 GJ GROUP USA INC. and ZEXIN JIANG,                                      Case No: 1:19-cv-02212

                                     Defendants.
 ------------------------------------------------------------------x
        Plaintiffs, YANG SHEN and XIAOXIA YU, by and through their attorney, The Harrison

Law Firm P.C., hereby request entry of default of defendants, GJ GROUP USA INC. and

ZEXIN JIANG, pursuant to Rule 55(a) of the Federal Rules of Civil Procedure for failure to

plead or otherwise defend this action as fully appears from the court file herein and from the

attached affirmation of Baya W. Harrison, Esq.


Dated: Flushing, New York
       June 14, 2019
                                                             Respectfully submitted,
                                                             The Harrison Law Firm P.C.

                                                             By: ​Baya W. Harrison
                                                             Baya W. Harrison, Esq. (5678610)
                                                             The Harrison Law Firm P.C.
                                                             38-08 Union Street, Suite 11A, Flushing, NY
                                                             11354
                                                             Tel: (866) 943-2692 | Fax: (866) 943-2692
                                                             Email: ​bwh@heboya.com
                                                             Attorney for Plaintiffs




                                                         1
Case 1:19-cv-02212-ERK-JO Document 7 Filed 06/14/19 Page 2 of 2 PageID #: 35



                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 14, 2019, the foregoing document and all attachments

thereto were filed through the ECF system and will be sent electronically to the registered

participants as identified on the Notice of Electronic Filing (“NEF”). The undersigned will serve

paper copies via first-class mail to those parties indicated as non-registered participants.



                                                      The Harrison Law Firm P.C.

                                                      By: ​Baya W. Harrison
                                                      Baya W. Harrison, Esq. (5678610)




                                                  2
